DETAILED ACTION
	Claims 1-20 were canceled by preliminary amendment.  Claims 21-40 have been considered for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,148,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,559,872. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 26-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Montevirgen (US Publication 2015/0093527).
In re Claim 21, Montevirgen discloses a portable electronic device comprising: a display 171; and a housing at least partially surrounding the display and comprising: a first housing component 101 defining a first portion of an exterior surface of the housing and defining a recess 109; a second housing component 102 defining a second portion of the exterior surface of the housing and defining a protrusion 104; and a joint structure 107, 108 defining a third portion of the exterior surface of the housing and positioned at least partially between the first and second housing components, the joint structure at least partially filling the recess of the first housing component and at least partially encapsulating the protrusion of the second housing component.  
In re Claim 22, Montevirgen discloses wherein: the first housing component 101 defines a first portion of a sidewall of the housing; the recess 109 extends into the first portion of the sidewall; the second housing component 102 defines a second portion of the sidewall; the joint structure 107, 108 defines a third portion of the sidewall; and the protrusion 104 of the second housing component extends into the third portion of the sidewall.  
In re Claim 26, Montevirgen discloses wherein: the joint structure comprises a first molded element 107 formed from a first polymer material and a second molded element 108 formed from a second polymer material that is different than the first polymer material; the first polymer material includes glass fibers; and the second molded element defines the third portion of the exterior surface of the housing.  Montevirgen, paragraph 0009. 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen (US Publication 2015/0093527) in view of Wang et al. (US Publication 2009/0257207). 
In re Claim 23, Montevirgen discloses wherein the joint structure 107, 108 is formed from a polymer material that is molded between the first and second housing components.  However, Montevirgen does not explicitly disclose wherein: the first housing component is formed from a first metal material; the second housing component is formed from a second metal material.  However, providing such is now new.  For example, Wang discloses a housing component 12 that may comprise metal. Wang, paragraph 0049.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided metal housing 
In re Claim 24, Wang further discloses wherein: the portable electronic device further comprises a radio circuit (e.g. antenna or similar) positioned within the housing; the radio circuit is electrically coupled to the first housing component; and the first housing component operates as an antenna for the radio circuit.  Wang, paragraph 0050.  
In re Claim 25, Wang discloses wherein the first and second metal materials are a stainless steel material.  Wang, paragraph 0104.  
In re Claim 28, Montevirgen discloses an electronic device comprising: a housing enclosing a circuit and comprising: a first component 101 defining a first portion of a sidewall and a slot feature 109, a second component 102 defining a second portion of the sidewall and a protrusion 104; and a molded element 107, 108 defining a third portion of the sidewall positioned between the first and second portions of the sidewall, the molded element at least partially filling the slot feature of the first component and surrounding the protrusion of the second component.  Montevirgen does not explicitly disclose a radio circuit or a first and second metal housing.  However, providing such is not new.  For example, Wang discloses a radio circuit (e.g. antenna or similar), a housing made of metal (paragraphs 0049-0050) and wherein the radio circuit is connected to the housing (paragraph 0050).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided metal housing components, like that disclosed in Wang, with the apparatus as otherwise disclosed in Montevirgen, so as to allow for improved EMI characteristics.  Wang, paragraph 0050.  

In re Claim 30, Montevirgen discloses a first molded element 107 formed from a first polymer material that structurally couples the first component 101 to the second component 102; and a second molded element 108 formed from a second polymer material that defines a portion of an exterior surface of the housing.  See, e.g., Montevirgen, paragraph 0009.
In re Claim 31, Montevirgen discloses wherein: the first polymer material 107 is a glass fiber reinforced polymer; and the second polymer 108 material includes a pigment.  See, e.g. Montevirgen, paragraph 0009. 
In re Claim 32, Montevirgen discloses wherein the molded element 107, 108 may be a polymer and therefore is an electrical insulator. Montevirgen, paragraph 0009. 
In re Claim 33, Montevirgen as modified by Wang discloses wherein: the first metal component (101 in Montevirgen) defines a first portion of an external surface of the housing; the second metal component (102 in Montevirgen) defines a second portion of the external surface of the housing; and the molded element (107, 108 in Montevirgen) defines a third portion of the external surface that is flush with the first and second portions of the external surface.  
In re Claim 34, Montevirgen discloses wherein: the electronic device comprises a transparent cover 171 that defines a front surface of the electronic device; and the first component 101, the second component 102, and the molded element 107, 108 define a continuous surface that receives the transparent cover.  

In re Claim 36, Montevirgen discloses wherein: the first housing component 101 defines a first portion of an exterior surface of the housing; the second housing component 102 defines a second portion of the exterior surface of the housing; and the joining structure 107, 108 defines a third portion of the exterior surface of the housing that is flush with the first and second portions.  
In re Claim 37, Wang discloses wherein: the electronic device further comprises a radio circuit (e.g. antenna or similar, Wang paragraph 0050) configured to conduct wireless communication; and the first metal material of the first housing component is electrically coupled to the radio circuit and configured to operate as an antenna.  Id. 
In re Claim 38, Montevirgen discloses wherein: the first housing component 101 defines a corner of the housing; and the joining structure 107, 108 is located proximate to the corner of the housing.  
In re Claim 39, Montevirgen discloses wherein: the recess has a width, a length, and a depth; and the length of the recess is greater than the width and the depth.  See Montevirgen, Figure 1D. 
In re Claim 40, Montevirgen discloses wherein: the electronic device further comprises a transparent cover 171 that defines a substantial entirety of a front of the electronic device; and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841